Appeal from a judgment of the Supreme Court (Kavanagh, J.), entered May 10, 2006 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged in a misbehavior report with harassment and making threats. Upon petitioner’s refusal to attend his tier III hearing, not guilty pleas were entered and the Hearing Officer proceeded with the hearing in petitioner’s absence. At the conclusion of the hearing, petitioner was found guilty of the charges. Thereafter, the determination was affirmed on administrative appeal. Petitioner then commenced this CPLR article 78 proceeding challenging the determination. Upon joinder of issue, Supreme Court dismissed the petition. Petitioner now appeals.
We affirm. The legitimacy of petitioner’s refusal to attend the hearing and his unwillingness to sign the corresponding form is established in the record, as is that of his proposed inmate wit*888nesses. Petitioner forfeited his right to attend the hearing and the Hearing Officer properly proceeded in his absence. By his conduct, petitioner waived his right to raise his procedural claim that he was denied witnesses (see Matter of Tafari v Selsky, 31 AD3d 1087, 1088 [2006], lv denied 7 NY3d 717 [2006]).
Cardona, EJ., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.